IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA,
Plaintiff,

V CASE NO. 16-412 (JAG)

[19] JORGE L. MALDONADO-PACHECO,
AKA, “Barber”;
Defendant.

 

 

PLEA AND FORFEITURE AGREEMENT
(Pursuant to Fed. R. Crim. P. ll(c)(l)(B))

TO THE HONORABLE COURT:

28 101 *.W Ll lBUE|UZ

 

COMES NOW, the United States of Arnerica, by and through its attorneys for the District of
Puerto Rico: Rosa Ernilia Rodriguez-Vélez, Unitcd States Attorney; José Capo-Iriarte, Assistant
United States Attorney and Chief, Criminal Diyision; Alberto R. Lc')pez-Rocafort, Assistant United
~ A Statcs Attorney, Deputy Chief of the Gang Unit; and Maria L. MontaneZ-Concepcion, Assistant
]’_\Jnited States Attomey, along With Defendant, [19] Jorge L. Maldonado-Pacheco and his counsel
Rafael Anglada, and pursuant to Federal Rule of Criminal Procedure ll(c)(l)(B), state to this
Y/Y/… Honorable Court that they have reached a Plea Agreement, the terms and conditions of Which are
as folloWs:

1. COUNTS TO WHICH DEFENDANT PLEADS GUILTY

Defendant agrees to plead guilty to Count Cne of the Indictment.
Count One of the lndictrnent charges, in sum and substance, that beginning in or about the year
2012, and continuing up to and until the return of the instant lndictrnent, in the Municipality of

Ponce, in the District of Puerto Rico and Within the jurisdiction of this Court, [19] Jorge L.

Plea and Forfeiture Agreement
Criminal No. 16-412 (JAG)

Maldonado-Pacheco, and other persons, did knowingly and intentionally, combine, conspire, and
agree with each other and with diverse other persons known and unknown to the Grand Jury, to
commit an offense against the United States, that is, to knowingly and intentionally distribute
controlled substances, to wit: one (l) kilogram or more of a mixture or substance containing a
detectable amount of heroin, a Schedule l Narcotic Drug Controlled Substance; two hundred and
eighty (280) grams or more of a mixture or substance containing a detectable amount of cocaine
base (crack), a Schedule ll Narcotic Drug Controlled Substance; five (5) kilograms or more of a
mixture or substance containing a detectable amount of cocaine, a Schedule ll, Narcotic Drug
15\/ N\ Controlled Substance; one hundred (100) kilograms or more of a mixture or substance containing
r
ix a detectable amount of marijuana, a Schedule l, Controlled Substance; all within one thousand
(l,OOO) feet of the real properties comprising housing facilities owned by a public housing
authority, that is, the Rafael Lopez Nussa Public Housing Project; the Ernesto Ramos Antonini
Public Housing Project; and the Dr. Manuel De La Pila lglesias Public Housing Project. All in
violation of Title Zl, United States Code Sections 84l(a)(l), 846, and 860.
2. MAXIMUM PENALTIES
The defendant understands that the penalty for the offense charged in COUNT ONE of the
lndictment is: a term of imprisonment which shall not be less than ten (lO) years and up to two (2)
terms of life in prison; a fine not to exceed twenty million dollars ($20,000,000.00); and a term of
supervised release of not less than ten (lO) years, in addition to any term of incarceration, pursuant

to rule 21, United states Code §§841(b)(1)(A), 846, and 860.

 

However, based on the stipulated and agreed amount of narcotics possessed by the defendant,
2

\\z`

\t/

/>

g'_,/

Plea and Forfeiture Agreemelzt
Crimimzl No. 16-412 (JA G)

that is, at least SOOG but less than 2KG of cocaine, the defendant faces a minimum term of
imprisonment of five (5) years up to a maximum term of eighty (80) years, a fine not to exceed ten
million dollars (Sl0,000,000.00), and a term of supervised release of at least eight (8) years in

addition to any term of incarceration, pursuant to Title 21, United States Code §§84l(b)(l)(C),

 

846, and 860.

3. SENTENCING GUIDELINES APPLICABILITY

Defendant understands that the sentence will be left entirely to the sound discretion of the
Court in accordance with 18 U.S.C. §§ 3551-86, and the United States Sentencing Guidelines

(hereinafter “Guidelines”), which have been rendered advisory by the United States Supreme

LCourt decision in the consolidated cases United States v. Booker and United States v. Fanfan, 543

U.S. 220 (2()05). Furthermore, Defendant acknowledges that parole has been abolished and that
the imposition of his sentence may not be suspended

4. SPECIAL MONETARY ASSESSMENT

Defendant agrees to pay a special monetary assessment of one hundred dollars ($lO0.00), per
count of conviction, to be deposited in the Crime Victim Fund, pursuant to 18 U.S.C.
§3013(a)(2)(A).

5. FINES AND/OR RESTITUTION

Defendant is aware that the Court may, pursuant to USSG §5El.2, order him to pay a fine
sufficient to reimburse the government for the costs of any imprisonment, probation, or supervised
release ordered. The Court may also impose restitution. The United States will make no

recommendations as to the imposition of fines

Plea and Forfeiture Agreement
Criminal No. 16-412 (JA G)

6. RULE ll(c)(l)(B) WARNINGS
Defendant is aware that his sentence is within the sound discretion of the sentencing judge and
of the advisory nature of the Guidelines, including the Guidelines Policv Statements, Application
and Backg;ound Notes. Furthermore, the Defendant understands and acknowledges that the Court
is not a party to this Plea and Forfeiture Agreement and thus, is not bound by this agreement or the
sentencing calculations and recommendations contained The Defendant specifically
acknowledges that the Court has jurisdiction and authority to impose any sentence within the
statutory maximum set for the offense to which Defendant is` pleading guilty. Defendant is aware
that the Court may accept or reject the Plea and Forfeiture Agreement, or may defer its decision
L whether to accept or reject the Plea and Forfeiture Agreement until it has considered the pre-
/!/'\; jf\/\ sentence investigation report. § Fed. R. Crim. P. ll(c)(3)(A). Should the Court impose a
<:/ ij sentence up to the maximum established by statute, Defendant cannot, for that reason alone,
withdraw his guilty plea, and will remain bound to fulfill all of the obligations under this Plea and

Forfeiture Agreement §§_e Fed. R. Crim. P. ll(c)(3)(B).

(SPACE INTENTIONALLY LEFT IN BLANK) (CONTINUED ON THE NEXT PAGE)

Plea and Forfeitare Agreem ent
Criminal No. 16-412 (JAG)

7. APPLICABILITY OF UNITED STATES SENTENCING GUIDELINES

 

SENTENCING GUIDELINES CALCULATION TABLE
AS TO COUNT ONE OF THE INDICTMENT

 

Based on the amount of controlled substance stipulated by the parties, that is at 24
least 500G but less than 2 KG of cocaine, the Base Offense Level shall be 24,
pursuant to the Drug Quantity Table in U.S.S.G. § 2Dl.l.

(% Protected Location [U.S.S.G. § 2Dl .2(a)(l)] . +2

 

 

Should defendant clearly demonstrate acceptance of responsibility for the offense, -3
defendant’s base offense level shall be further reduced by three (3) levels, pursuant
to U.S.S.G. § 3El.l.

 

 

 

 

 

PA L TOTAL OFFENSE LEVEL 23
Assuming a Criminal History Category of I, (46-57)
Assuming a Criminal History Category of ll, (51-63)
Assuming a Criminal History Category of III, (57-71)
Assuming a Criminal History Category of IV, (70-87)
Assuming a Criminal History Category of V, (84-105)
-/I/ M Assuming a Criminal History Category of VI, (92-115)
(

8. NO STIPULATION AS TO CRIMINAL HISTORY CATEGORY

The parties do not stipulate as to any Criminal History Category for Defendant.

9. SENTENCE RECOMMENDATION

As to Count One of the lndictment, and after due consideration of the relevant factors
enumerated in 18 U.S.C. § 3553(a), the parties agree to recommend a sentence of 60 months of
imprisonment

10. WAIVER OF APPEAL

Defendant knowingly and voluntarily agrees that, if the imprisonment sentence imposed by the

Court is 60 months or less, the defendant waives the right to appeal any aspect of this case’s
5

Plea and Forfeitare Agreem ent
Criminal Na. 16-412 (JAG)

judgment and sentence, including but not limited to the term of imprisonment or probation,
restitution, fines, forfeiture, and the term and conditions of supervised release.

11. NO FURTHER ADJUSTMENTS OR DEPARTURES

The United States and Defendant agree that no further adjustments or departures to
Defendant’s total adjusted base offense level and no variance sentence under 18 U.S.C. § 3553
shall be sought by Defendant. The parties agree that any request by Defendant for an adjustment
or departure will be considered a material breach of this Plea and Forfeiture Agreement, and the
United States will be free to ask for any sentence, either guideline or statutory

12. SATISFACTION VVITH COUNSEL

a ` Defendant represents to the Court that he is satisfied with counsel Rafael Anglada and asserts

/§/\\/"\ that counsel has rendered effective legal assistance
§ 5 13. RIGHTS SURRENDERED BY DEFENDANT THROUGH GUILTY PLEA

Defendant understands that by entering into this Plea and Forfeiture Agreement he surrenders
certain rights as provided in this agreement Defendant understands that the rights of criminal

Defendants include the following:

a. If Defendant had persisted in a plea of not guilty to the charges, Defendant would
have had the right to a speedy j ury trial with the assistance of counsel. The trial may
be conducted by a judge sitting without a jury if Defendant, the United States and
the judge agree.

b. lf a jury trial is conducted, the jury would be composed of twelve lay persons
selected at random. Defendant and Defendant’s attorneys would assist in selecting
the jurors by removing prospective jurors for cause where actual bias or other
disqualification is shown, or by removing prospective jurors without cause by
exercising peremptory challenges The jury would have to agree, unanimously,
before it could return a verdict of either guilty or not guilty. The jury would be

6

 

Plea and Forfeitare Agreement
Criminal No. 16-412 (JAG)

instructed that Defendant is presumed innocent, that it could not convict Defendant
unless, after hearing all the evidence, it was persuaded of Defendant’s guilt beyond l
a reasonable doubt, and that it was to consider each charge separately

c. lf a trial is held by the judge without a jury, the judge would find the facts and, af`ter
hearing all the evidence and considering each count separately, determine whether
or not the evidence established Defendant’s guilt beyond a reasonable doubt.

d. At a trial, the United States would be required to present its witnesses and other
evidence against Defendant. Defendant would be able to confront those witnesses
and Defendant’s attorney would be able to cross-examine them. ln turn, Defendant
could present witnesses and other evidence on Defendant’s own behalf lf the
witnesses for Defendant would not appear voluntarily, Defendant could require
their attendance through the subpoena power of the Court.

e. At a trial, Defendant could rely on the privilege against self-incrimination to decline
to testify, and no inference of guilt could be drawn from Defendant’s refusal to

` testify. lf Defendant desired to do so, Defendant could testify on Defendant’s own
behalf

/77 /`V/j 14. STIPULATION OF FACTS

The accompanying Stipulation of Facts signed by Defendant 1s hereby incorporated into this
Plea and Forfeiture Agreement Defendant adopts the Stipulation of Facts and agrees that the facts
therein are accurate in every respect and, had the matter proceeded to trial, that the United States
would have proven those facts beyond a reasonable doubt.

15. FORFEITURE AGREEMENT.

Pursuant to this Plea Agreement, the defendant agree to forfeit to the United States any drug
proceeds or substitute assets for that amount, which constitutes or is derived from proceeds
generated or traceable to the drug trafficking offense in violation of Title Zl, United States Code,
Sections 84l, 846 and 860. Further, defendant shall forfeit to the United States any property

constituting, or derived from, proceeds obtained, directly or indirectly, as a result of said violations

7

Plea and Foifeitare Agreement
Criminal No. 16-4]2 (JA G)

and any property used, or intended to be used, in any manner or part, to commit, or to facilitate the
commission of the said violations up to the amount stated above. The defendant agrees to identify
all assets over which the defendant exercises or exercised control, directly or indirectly, within the
past three years, or in which the defendant has or had during that time any financial interest The
defendant agrees to take all steps as requested by the United States to obtain from any other parties
by any lawful means any records of assets owned at any time by the defendant Defendant agrees
to forfeit to the United States all of the defendant's interests in any asset of a value of more than
$ l ,OOO that, within the last three years, the defendant owned, or in which the defendant maintained

an interest, the ownership of which the defendant fails to disclose to the United States in

' AL accordance with this agreement

, … The defendant further agrees to waive all interest in any such asset in any administrative or
l judicial forfeiture proceeding, whether criminal or civil, state or federal. The defendant agrees to
consent to the entry of orders of forfeiture for such property and waives the requirements of Federal
Rules of Criminal Procedure 32.2 and 43(a) regarding notice of the forfeiture in the charging
instrument, announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the
judgment Defendant acknowledges that he understands that the forfeiture of assets is part of the
sentence that may be imposed in this case and waives any failure by the court to advise him of this,

pursuant to Rule l l(b)(l)(]), at the time his guilty plea is accepted

The defendant further agrees to waive all statutory challenges in any manner (including direct

appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with this

Plea and Forfeitare Agreement
Criminal No. 16-412 (JAG)

Plea Agreement on any grounds, including that the forfeiture constitutes an excessive fine or
punishment The defendant agrees to take all steps as requested by the United States to pass clear
title to forfeitable assets to the United States, and to testify truthfully in any judicial forfeiture
proceeding Defendant acknowledges that all property covered by this agreement is subject to
forfeiture as proceeds of illegal conduct, giving rise to forfeiture and/or substitute assets for

property otherwise subject to forfeiture

Defendant by agreeing to the forfeiture stated above, acknowledges that such forfeiture in not

grossly disproportional to the gravity of the offense conduct to which defendant is pleading guilty

Defendant agrees that the forfeiture provisions of this plea agreement are intended to, and will,
l_ survive him, notwithstanding the abatement of any underlying criminal conviction after the

/V N\execution of this agreement The forfeitability of any particular property pursuant to this
t j

//

\/

é'/ agreement shall be determined as if Defendant had survived, and that determination shall be
binding upon Defendant’s heirs, successors and assigns until the agreed forfeiture, including any
agreed money judgment amount, is collected in full.

16. LIMITATIONS OF PLEA AND FORFEITURE AGREEMENT
This Plea and Forfeiture Agreement binds only the United States Attorney’s Office for the
District of Puerto Rico and Defendant lt does not bind any other federal district, state, or local

authorities

Plea and Forfeitare Agreement
Criminal No. 16-412 (JAG)

17 . ENTIRETY OF PLEA AND FORFEITURE AGREEMENT

This written agreement constitutes the complete Plea and Forfeiture Agreement between the
United States, Defendant, and Defendant’s counsel. The United States has made no promises or
representations except as set forth in writing in this Plea and Forfeiture Agreement and deny the
existence of any other term and conditions not stated herein.

18. AMENDMENTS TO PLEA AND FORFEITURE AGREEMENT

No other promises, terms or conditions will be entered unless in writing and signed by all
parties.

19. VOLUNTARINESS OF GUILTY PLEA

Defendant acknowledges that no threats have been made against him and that he is pleading

w L guilty freely and voluntarily because he is guilty.
` , y\/'\ 20. DISMISSAL OF PENDING COUNTS IN THE INDICTMENT

Af`ter sentencing, the United States of America will move to dismiss the pending counts of

 

lndictment, if the defendant is sentenced pursuant to the terms, conditions and recommendations
of the Plea Agreement

21. BREACH AND WAIVER

The defendant understands and agrees that if the defendant breaches the plea agreement, the
defendant may be prosecuted and sentenced for all of the offenses the defendant may have

committed The defendant agrees that if the defendant breaches this plea agreement, the

Government reserves the right to take whatever steps are necessary to nullify the plea agreement,

including the filing of a motion to withdraw from the plea agreement and/or to set aside the
l()

Plea and Forfeitare Agreement
Crim inal No. 1 6-412 (JA G)

conviction and sentence. The defendant also agrees that if he is in breach of this plea agreement,
the defendant is deemed to have waived any objection to the reinstatement of any charges under

the indictment, information, or complaint which may have previously been dismissed or which

g Ahézlrrlal___

Rafael Angla a
Counsel o
Dated:

may have not been previously prosecuted

RosA EMILIA RoDRiGUEZ-vELEZ

 

 

 

   
 
 

Alberto R. L(')pez-Rocafort rge . Maldonado-Pacheco

Assistant United States Attomey Defendant

Deputy Chief, Narcotics Unit Dated: \0 l l:l' l lor?
Dated: /0 /3‘ /g@_/£

Maria L. Montar'lez-Concepcir')n

Assistant United States Attomey

Dated: OML/ 6~ cp~@/(

 

ll

Plea and Forfeitare Agreement
Criminal No. 16-412 (JAG)

UNDERSTANDING OF RIGHTS
l have consulted with my counsel and fully understand all of my rights with respect to the

lndictment pending against me. Further, l have consulted with my attorney and fully understand
my rights with respect to the provisions of the Sentencing Guidelines, Policv Staternents,

Application, and Background Notes which may apply in my case. l have read this Plea and

 

Forfeiture Agreement and carefully reviewed every part of it with my attorney l\/ly counsel has
translated the plea agreement to me in the Spanish language and l have no doubts as to the contents

of the agreement l fully understand this agreement and voluntarily agree to it.

Date: iv b idizo\% WM M@,////-Z//,QM§

Mor,g{L. Maldonado-Pacheco
Defendant

l am the attorney for Defendant l have fully explained Defendant’s rights to Defendant with
respect to the pending lndictment Further, l have reviewed the provisions of the Sentencing
Guidelines, Policv Statements, Application, and Background Notes, and l have fully explained to
Defendant the provisions of those guidelines which may apply in this case. l have carefully
reviewed every part of this Plea and Forfeiture Agreement with Defendant l have translated the
plea agreement and explained it in the Spanish language to the defendant who has expressed having
no doubts as to the contents of the agreement To my knowledge, Defendant is entering into this

Plea and Forfeiture Agreement voluntarily, intelligently, and with full knowledge of all

consequences of Defendant’s plea of guilty. § Aj\
Date: iD il:l i)’@l% qi££i¢- \`

Rafael Angladj
Defense counse

 

 

l2

Plea and Farfeitare Agreement
Criminal No. 16-412 (JAG)

STIPULATION OF FACTS
ln conjunction with the submission of the accompanying Plea Agreement in this case, the
United States submits the following summary setting forth the version of the facts leading to
defendant's acceptance of criminal responsibility for violating Title 21, United States Code,
§§84l(a)(l), (b)(l)(A), 846, 860.

Beginning in or about the year 2012, and continuing up to and until the return of the instant
lndictment, in the Municipality of Ponce, in the District of Puerto Rico and within the jurisdiction
of this Court, [19] Jorge L. Maldonado-Pacheco, and other persons, did knowingly and
intentionally, combine, conspire, and agree with each other and with diverse other persons known
and unknown to the Grand Jury, to commit an offense against the United States, that is, to
knowingly and intentionally distribute controlled substances, to wit: one (l) kilogram or more of

l a mixture or substance containing a detectable amount of heroin, a Schedule l Narcotic Drug
Controlled Substance; two hundred and eighty (280) grams or more of a mixture or substance

j- i\/i containing a detectable amount of cocaine base (crack), a Schedule ll Narcotic Drug Controlled
/,_

£

Substance; five (5) kilograms or more of a mixture or substance containing a detectable amount of
cocaine, a Schedule ll, Narcotic Drug‘Controlled Substance; one hundred (lOO) kilograms or more
of a mixture or substance containing a detectable amount of marijuana, a Schedule l, Controlled
Substance; all within one thousand (l ,OOO) feet of the real properties comprising housing facilities
owned by a public housing authority, that is, the Rafael Lopez Nussa Public Housing Project; the
Ernesto Ramos Antonini Public Housing Project; and the Dr. l\/lanuel De La Pila lglesias Public

Housing Project. All in violation of Title 2 l, United States Code Sections 84l(a)(l), 846, and 860.

l3

 

Plea and Foifeiture Agreement
Criminal No. 16-412 (JA G)

The object ofthe conspiracy was to distribute controlled substances at the Rafael Lopez Nussa
Public Housing Proj ect; the Ernesto Ramos Antonini Public Housing Project; and the Dr. Manuel
De La Pila lglesias Public Housing Project, in the Municipality of Ponce, Puerto Rico, all for
significant financial gain and profit Defendant [19] Jorge L. Maldonado-Pacheco, acted as a
seller for the drug trafficking organization As a seller, the defendant would sell street quantity
amounts of heroin, cocaine, cocaine base and marijuana. While multiple kilograms of heroin,
cocaine, cocaine base and marijuana were distributed during the conspiracy, for the sole purpose
of this plea agreement, the defendant acknowledges that during the span of the conspiracy he
possessed with intent to distribute at least 500G but less than 2KG of cocaine.

At trial, the United States would have proven beyond a reasonable doubt that defendant [19]
Jorge L. Maldonado-Pacheco, is guilty as charged in COUNT ONE of the lndictment by
presenting physical and documentary evidence, photographs, audio and video recordings,
testimony of a forensic chemist as an expert witness, cooperating witnesses, as well as the
testimony of law enforcement agents among others.

Discovery was timely made available to Defendant for review.

aaaaxkaaan, fidmhat_

 

 

 

Maria L. Montafiez-Concepcién Rafael'Angladaf\z

Assistant U `t d States Attomey Counsel f e pdant

Dated: §§ D@ 5 ' 020/f Dated: 0 10\3
.» M

org . Maldonado-Pacheco

§§mwuzmi

14

